Title: From George Washington to Samuel Huntington, 6–8 March 1780
From: Washington, George
To: Huntington, Samuel


          
            
              Sir,
              Head Quarters Morris Town March 6th[–8] 1780
            
            I have been honored with your Excellency’s Letters of the 21st & 22d Ulto—I thank you for the communication you have been pleased to give me, with respect to the Fleet and embarkation at the Havannah—and I am in hopes we shall hear of the Spaniards having made a successful stroke against one or both of the places you have mentioned. as to the Enemy’s Fleet supposed to be bound to the Southward—from the violent & constant storms that prevailed for several days after their departure

from New York, I still think they must have been a good deal deranged and injured.
            With respect to Capt. Greene & the other Hostages given at the Cedars—It cannot be in my power to do more than to endeavour to effect their exchange. This will be attempted as it constantly has been; but it will rest with the Enemy to consent to it or not, as they may think proper. Hitherto the latter has been their choice—and if they persevere in it—the Hostages I should suppose must be bound by their engagements. It seems to me that this must be the case in every instance of Parole—& in the present the engagements appear to be obligatory upon the officers in a very peculiar manner, as the indulgence of Parole was granted after the Treaty was set aside, for the performance of which they had been given as a security.
            I find myself under the necessity of transmitting to Your Excellency the copy of a letter I received Yesterday from the Quarter Master General, pointing out afresh the distresses of his department. As Your Excellency I presume, has received the original letter of the 16th Ulto to which he alludes—I have not inclosed a copy of it. I do not know what can or will be done to give relief; but from all I hear and all I see—things really appear to me in this department to be in a very alarming train—and to threaten the most interesting and fatal consequences. The inclosure No. 2 (a copy of a letter of the 24th ulto from Colo. Biddle to the Quar⟨ter⟩ Master Genl) will shew too how we are, and are like to be distressed on account of forage. In consequence of this representation, I prevailed on Colo. Biddle as the most eligible plan that occur’d to me, to wait on the assembly at Trenton and to lay our difficulties & apprehensions on this head before them but what they will or can do I can not determine. I am very apprehensive that we shall experience great difficulties for want of proper supplies.
          
          
            March 8th
            Your Excellency’s dispatches of the 29th of Feby have been duly received. General Irvine at present, is at home on Furlough, which circumstance of itself would prevent an immediate attention being paid to his claim of rank; but if this was not the case, it appears to me for reasons I shall take the liberty to state on a future occasion, that it will be impossible for me to settle it—and that Congress themselves will be only competent to it.
            
            It is very sincerely to be wished that the States may furnish the several articles of supplies required of them. It will be very interesting for them to do it, and in such a manner that the army may not either be reduced to a situation of want—or our operations be cramped or prohibited by an apprehension of it. I shall take the earliest occasion, after it is in my power, to inform the respective States of the places that appear to me the most proper for the supplies to be deposited at. It will be necessary to consult the Quartr Master Genl & Commissary Genl upon the subject, the latter of whom is now absent from Camp on business at the Eastward. I have the honor to be with the highest respect Your Excellencys Most obet servant
            
              Go: Washington
            
          
        